Robinson, J.,
delivered the opinion of the Court.
This is an appeal from an order of the Orphans’ Court of Baltimore City, revoking letters testamentary granted to the appellant, on the personal estate of Amos A. Cox.
The petition was filed by the appellees, parties in interest, and charges that the appellant has neglected her duties as executrix, and has abused the trust reposed in her by law. It charges that she has refused to defend suits brought against her as executrix, one suit by her brother, and another suit by her sister, although she was notified by the petitioners that the demands made in said suits were unjust and were not properly chargeable against the estate; and that she had colluded with her brother and sister to defraud the petitioners of their respective interests in the estate of the testator.
The case was heard by the Orphans’ Court on petition, answer and evidence. The record, however, does not contain the evidence on wdiich the order of the Orphans’ Court was based, nor does it appear to have been reduced to writing as required by law. So appeal will lie from an order of the Orphans’ Court passed in a summary proceeding on evidence, unless such evidence has been reduced to writing and transmitted to the appellate Court. Bev. Code, Art. 71, sec. 72.
If the appeal is from an order of the Orphans’ Court of Baltimore City, the evidence must be taken down by a stenographer appointed by the Court, then transcribed, and signed by the witnesses and transmitted by the Judges to the Court of Appeals. Sup. Code, Public Local Laws, Baltimore City, sec. 182.
This was not done, and the case is not therefore properly before us for review. Cecil vs. Harrington, 18 Md., 510. We deem it proper however, to say, that the charges set forth in the petition, if sustained by proof, are sufficient in our opinion to justify the Orphans’ Court in removing the appellant from the office of executrix. *572As this proof is not in the record, the appeal must he dismissed.
(Decided 9th February, 1882.)

Appeal dismissed.